I disapprove highly of the publication. The cause, however, is in course of trial, and must come on.
The clerk began to call over the jurors, after informing the prisoner these were the men who were to pass upon his trial, and that he must challenge them if he thought proper, as they came to the book to be sworn.
Mr. Hay said the killing of Daves by the prisoner had been a subject of very general conversation; that the fact had been related in a newspaper under aggravating circumstances, and though that publication might not have been made with a view of preoccupying the mind of any one who was to take a part in the trial, yet in reality it may have had the effect of prejudicing the public mind in general against the prisoner; that he had but too much reason to apprehend it had produced such effects. He therefore moved when the prisoner objected to a juror propter effectum, or for favor, as it is called, that the juror might be examined upon oath whether he had expressed an opinion unfavorable to the prisoner, as otherwise it would be difficult for him to produce any satisfactory proof of the fact, having been confined and visited only by one friend, and not knowing until the moment the juror is offered whether or not that person would be upon the panel. Great part of the jurors being talesmen, summoned this morning since the sitting of the court, had he ever heard of any man having expressed an unfavorable opinion, not knowing he would be summoned as a talesman, it is not to be expected the prisoner could be prepared to prove his exception, however true it might be, unless it could be supposed he had prepared himself to support his exception against every man who had given such opinion, and that would be unreasonable.
Mr. Jones opposed the motion, saying there was no precedent for such a procedure, and he hoped the Court would not now make one for the first time in favor of this prisoner, who should be tried as all other prisoners have been.